73 S.E.2d 783 (1953)
236 N.C. 756
JEFFRIES et ux.
v.
PARKER.
No. 741.
Supreme Court of North Carolina.
January 6, 1953.
*784 Long & Ross, Graham, and Thomas C. Carter, Burlington, for plaintiff appellees.
Louis C. Allen, Burlington, for defendant appellant.
BARNHILL, Justice.
When the granting clause in a deed to real property conveys an unqualified fee and the habendum contains no limitation on the fee thus conveyed and a fee simple title is warranted in the covenants of title, any additional clause or provision repugnant thereto and not by reference made a part thereof, inserted in the instrument as a part of, or following the description of the property conveyed, or elsewhere other than in the granting or habendum clause, which tends to delimit the estate thus conveyed, will be deemed mere surplusage without force or effect. Artis v. Artis, 228 N.C. 754, 47 S.E.2d 228, and cases cited; Kennedy v. Kennedy, 236 N. C. 419, 72 S.E.2d 869; Whitley v. Arenson, 219 N.C. 121, 12 S.E.2d 906; McNeill v. Blevins, 222 N.C. 170, 22 S.E.2d 268. This is now settled law in this jurisdiction. Krites v. Plott, 222 N.C. 679, 24 S.E.2d 531, and Jefferson v. Jefferson, 219 N.C. 333, 13 S.E.2d 745, to the extent they conflict with this conclusion, have been overruled.
The question has been ably and comprehensively discussed in the recent decisions of this Court herein cited. Further discussion at this time would add nothing that might be of material assistance to those for whose benefit our decisions are reduced to writing. Suffice it to say therefore, that the line of decisions represented by Artis v. Artis, supra, to which we adhere, compels the reversal of the judgment entered in the court below.
Reversed.